DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/536,422 filed on 08/09/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/11/2019 and 03/12/2021 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,7,11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Yoneda US 2012/0045667.
Regarding claims 1,7, and 14, Yoneda discloses and shows in Figs. 1,8 and 29: A battery pack(abstract; element 30, Fig. 29) comprising: a housing(31) including a battery pack support portion(mounting portion 32)(see Figs. 1-2,7-8 and 30 and ¶[0005]-[0009])  configured to removably mechanically connect(via external connection terminals 33 mating with the connection terminals 3, which are arranged in the attachment portion 2 of the battery pack charger 100; see ¶[0089]) the battery pack(30) to a device(such as electric equipment and a charger 100; see ¶[0010]), the battery pack support portion(32) including a first rail(38), a second rail(38)(see ¶[0090]), and a coupling mechanism(37,37b) for securing the battery pack(30) to the device(100)(see ¶[0088]); a plurality of battery cells(39)(see Figs. 16,22, and 29) located within the housing(31), the plurality of battery cells(39) including a highest-potential battery cell and a lowest-potential battery cell; a current limiting circuit(41; see Fig. 29)(see ¶[0096],[0098]) connected to a positive terminal of the highest-potential battery cell(see Fig. 29); a first battery pack terminal(34(+)) configured to electrically connect the battery pack to the device(100)(see Fig. 29), the first battery pack terminal connected to the positive terminal of the highest-potential battery cell(as shown in Fig. 29); a second battery pack terminal(35) configured to electrically connect the battery pack to the device(100), the second battery pack terminal(35) connected to the current limiting circuit(41); and a third battery pack terminal(34(-)) configured to electrically connect the battery pack(30) to the device(100), the third battery pack terminal(34(-)) connected to a negative terminal of the lowest-potential battery cell(39, wherein the current limiting circuit(41) limits an electrical current that can be discharged from the second battery pack terminal(35) to a value that is lower than an electrical current that can be discharged from the first battery pack terminal(34(+))(note-terminals (35) are signals terminals for control purpose and are of a much smaller magnitude than charging and discharging currents flowing into/ from positive battery pack terminal 34; see ¶[0071],[0090],[0092]).
Accordingly claims 1,7, and 14 are clearly anticipated.
Regarding claims 4,11, and 18, Yoneda discloses, wherein the current limiting circuit includes a switch(41)(see ¶[0096]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5-6,12-13,19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda US 2012/0045667 in view of Brozek et al., (Brozek) US 2018/0277801.
Regarding claims 5, 12, and 19, Yoneda discloses that the current limiting circuit includes a switch (41) but stays silent regarding the type of switch.
Brozek discloses and shows in Fig. 3, factual evidence of, wherein the current limiting circuit includes a switch (charging switch 340 limit the charging current to the battery 305; discharging switch 335 limit the discharging current from the battery 305) and wherein the switch includes a field-effect transistor(see ¶[0064]).
Yoneda and Brozek are battery pack analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate a field effect transistor into the limiting circuit of Yoneda as taught by Brozek since field effect transistors present numerous advantages including fast switching speed, low power loss and thus improving the efficiency of the overall system.
Accordingly claims 5, 12, and 19 would have been obvious.
Regarding claims 6, 13, and 20  Yoneda in view of Brozek discloses all the claimed invention as set forth and discussed above in claims 6, 13, and respectively 20. Yoneda further teaches, wherein an output voltage at the first battery pack terminal(34(+)) is approximately (34(-))(note the two voltages are equal in absolute values and of opposite signs).
Claims 2-3,9-10,16-17 are rejected under 35 U.S.C. 103 as being obvious over Yoneda US 2012/0045667.
Regarding claims 2,9, and 16, Yoneda discloses all the claimed invention as set forth and discussed above in claims 1, 7, and respectively 14. However, Yoneda does not expressly teach, “wherein the electrical current that can be discharged from the first battery pack terminal is an average discharge current of at least 20 Amps”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the electrical current that can be discharged from the first battery pack terminal to be an average discharge current of at least 20 Amps since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, A POSITA would be motivated to have the electrical current that can be discharged from the first battery pack terminal to be an average discharge current of at least 20 Amps so as to meet the load power requirements.
Accordingly claims 2,9, and 16 would have been obvious.
Regarding claims 3,10, and 17, Yoneda discloses all the claimed invention as set forth and discussed above in claims 1, 7, and respectively 14. However, Yoneda does not expressly teach, “wherein the electrical current that can be discharged from the second battery pack terminal is limited by the current limiting circuit to less than 10 Amps”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the electrical current that can be discharged from 
Accordingly claims 3,10, and 17 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2010/0190052 to Rajani et al., (Rajani) discloses the general state of the art regarding a battery pack with high and low current discharge terminals and is equally a 102 rejection to at least claims 1, 4-7,11-14,18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 6, 2021